Citation Nr: 0943810	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1991 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Denver, Colorado, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) which, in 
pertinent part, denied entitlement to TDIU.

This case was previously before the Board in September 2007, 
when the issue of TDIU, as well as an appeal regarding 
service connection for bilateral pes planus, were remanded 
for further evidentiary development.  In the course of that 
remand, service connection for pes planus was granted in a 
February 2008 decision, and a 0 percent evaluation was 
assigned.

When the appeal was returned to the Board in October 2008, a 
remand was again required in order to obtain a VA examination 
report and medical opinion related to the Veteran's 
occupational capacity.  Further, the Veteran had initiated an 
appeal with regard to the assigned evaluation for his pes 
planus; the original 0 percent evaluation was raised to 10 
percent in a March 2008 rating decision, and the Veteran was 
seeking a still higher rating.  Remand was required for 
issuance of a statement of the case (SOC) on that matter.

The RO issued an SOC on the evaluation of pes planus in April 
2009; the Veteran did not perfect his appeal.  No further 
issue or controversy remains with regard to evaluation of 
service connected pes planus.

The Veteran testified at a May 2007 personal hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran is service connected for an adjustment 
disorder, rated 50 percent disabling; right shoulder 
tendinitis, rated 40 percent disabling; right arm 
radiculopathy, rated 40 percent disabling; degenerative disc 
and joint disease of the cervical spine, rated 20 percent 
disabling; pes planus, rated 10 percent disabling; and 
pseudofolliculitis barbae (PFB), rated 10 percent disabling.  
His combined service connected disability rating is 90 
percent.

2.  The Veteran is unable to obtain or retain substantially 
gainful employment due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.16, 4.18 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim for entitlement to TDIU has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the full grant of 
the benefit sought on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 
(1993). 

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For 
the purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, and 
has at all times since November 2004.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The Veteran has been unemployed since September 2, 2005, 
though he appears to have actually stopped working as a 
custodian at the United States Postal Service several months 
earlier.  He was granted entitlement to Social Security 
Disability benefits in an August 2006 decision.

All private and VA doctors are in agreement that the 
Veteran's physical disabilities, particularly involving the 
neck, right arm, and feet, would prevent him from performing 
any form of heavy manual labor.  He could no longer perform 
the core tasks required of a custodian, and the described 
physical impairments would prevent all but sedentary 
employment.  He was able to do tasks such as child care or 
basic self care regimens, but he noted that he had a great 
deal of support from family and friends in adjusting those 
tasks to fit his capacities.  Doctors also reported the 
regular use of pain killers in treating the Veteran's 
complaints of chronic pain; the Veteran reports that these 
often leave him groggy and slow.  One evaluator for the 
Social Security Administration indicated that the Veteran 
would miss more than one day of work a week due to his 
physical disabilities, though this also considered nonservice 
connected low back problems.

In contrast, all private and VA mental health care providers 
have opined that the Veteran's psychiatric difficulties alone 
would not prevent him from obtaining or retaining 
substantially gainful employment.  His thought processes and 
communication skills were not impaired by the diagnosed 
adjustment disorder, and although he was depressed, several 
doctors stated that he retained the "cognitive, emotional, 
and behavior capacities" to work in a "loosely supervised 
environment" where his contact with others was limited.  He 
was able to attend school for a time, for example.  One VA 
mental health examiner did comment that his employability was 
"impaired because of difficulty in concentration and focus 
secondary to pain and pain medications," though he went on 
to state that the Veteran is "able to work from a 
psychiatric point of view."

The Veteran is shown to be unable to obtain or retain 
substantially gainful employment due to his service connected 
disabilities.  He is physically unable to perform any but the 
lightest of tasks, and his pain medications, and the 
underlying pain, impair his cognitive functioning.  Further, 
doctors repeatedly stress the need for a loosely supervised 
and independent work environment, despite the Veteran's, and 
his doctors, reports that he frequently requires the 
assistance of others to modify tasks to fit his functional 
capacity.  For all practical purposes, the Veteran's service 
connected disabilities close  all reasonable occupational 
roles to him.  Accordingly, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.

__________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


